
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1343
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2010
			Mr. Posey (for
			 himself, Mr. Holt,
			 Mr. Wolf, Ms. Wasserman Schultz,
			 Mr. Smith of New Jersey,
			 Ms. Sutton, and
			 Ms. Speier) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Recognizing the importance of detecting
		  esophageal cancer during its earliest stages, advancing medical research, and
		  supporting the goals and ideals of Esophageal Cancer Awareness
		  Month.
	
	
		Whereas esophageal cancer is the fastest growing cancer
			 diagnosis in the United States, increasing 400 percent in the last 20
			 years;
		Whereas the 5-year survival rate is less than 18 percent,
			 esophageal cancer is among the deadliest of cancers, second only to pancreatic
			 cancer;
		Whereas esophageal cancer is often not discovered until it
			 has reached advanced stages when treatment outcomes are poor;
		Whereas the American Cancer Society estimated that during
			 2009 alone, 16,470 new cases of esophageal cancer would be diagnosed in the
			 United States and 14,530 deaths from esophageal cancer would occur;
		Whereas esophageal cancer is often caused by heartburn or
			 gastroesophageal reflux disease (GERD) which can lead to Barrett’s Esophagus
			 that results in as much as a 125-fold increase in a person’s chance of
			 developing esophageal cancer;
		Whereas the prevalence of this disease has grown and
			 appropriate standards of care and treatment are underdeveloped and in some
			 cases lacking altogether;
		Whereas the health and well-being of Americans will be
			 enhanced by improving esophageal cancer awareness and prevention
			 activities;
		Whereas early detection and improved treatment strategies
			 will benefit from increased research; and
		Whereas increased research and awareness of esophageal
			 cancer will enable a greater understanding of this disease, earlier detection,
			 more targeted treatments, and overall better outcomes for those suffering from
			 this type of cancer: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals
			 and ideals of Esophageal Cancer Awareness Month and applauds the efforts of
			 advocates and organizations that encourage awareness, promote research, and
			 provide education and give support to those impacted by esophageal
			 cancer;
			(2)supports increased
			 research into the causes, treatments, and cures for esophageal cancer;
			 and
			(3)recognizes the importance of early
			 screening, when appropriate, for patients affected by pre-cursors such as acid
			 reflux, Barrett’s Esophagus, and gastroesophageal reflux disease.
			
